Case 8:18-cV-03332-TDC Document 1-5 Filed 10/29/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRIC_T OE MARYLAND

(Greenbelt Division) §J1- 4 §§
DITECH FINANCIAL LLC, ) - 29 '
)
Plaimifr ) M) §
) §¢B
v. ) CIVIL ACTIoN No. _ __ ' ' "
)
BP FISHER LAW GRoUP, LLP, er al., ) inc 18 CV 3 3 3 2
)
I)efendants )
)

 

DECLARATION OF LAURI E. CLEARY IN SUPPORT OF
DEFENDANT PLUTOS SAMA., LLC’S NOTICE OF REMOVAL

I, Lauri E. Cleary, being over the age of eighteen, declare as follows:

l. l arn a principal attorney in the law firm of Lerch, Early & Brewer, Chtd., and I
represent Def`endant Plutos Sama, LLC (“Plutos”) in the above-captioned matter. I make this
declaration in support of Plutos’ Notice of` Removal. Pursuant to 28 U.S.C. § l446(a), the Notice
of Removal is being filed together with the attached copies of` “all process, pleadings, and orders
served” on Plutos in Ditech Financial, LLC v. BP Fisher Law Group, LLP, et al., Case No.
CAL18-39907, from the Circuit Court for Prince George’s County, Maryland (“the Maryland
Action”). Pursuant to Local Rule 103(5)(3), within thirty days, Plutos will file true and legible
copies of all other documents then on file in the state court, together with a certification from
counsel that all filings in the state court action have been filed in the United States District Court.

2. Attached hereto as Exhibit A is a true and correct copy of the current Circuit
Court for Prince George’s County docket sheet in the Maryland Action.

3. Attached hereto as Exhibit B is a true and correct copy of Plaintif`f"s Complaint,

Docket Entry 1, filed on October 26, 2018 in the Maryland Action.

3094497.1 00000.183

Case 8:18-cV-03332-TDC Document 1-5 Filed 10/29/18 Page 2 of 3

4. Attached hereto as Exhibit C is a true and correct copy of Plaintiff"s Motion for
Temporary Restraining Order and Preliminary Injunction, Docket Entry 2, filed on October 26,
2018 in the Maryland Action with Plaintiff" s initial pleading

5. Attached hereto as Exhibit D is a true and correct copy of` Plaintit`f"s
Memorandurn in Support of its Motion for Temporary Restraining Order and Preliminary
Injunction filed on October 26, 2018 in the Maryland Action with Plaintift’s initial pleading

6. Attached hereto as Exhibit E is a true and correct copy of Pluto’S Notice of Filing
of Notice of Rernoval, Which is being filed in the Circuit Court for Prince George’s County.

I DECLARE UNDER PENALTY OF PERJURY Tl-IAT
THE FOREGOING IS TRUE AND CORRECT.

Executed on October 29, 2018 M M

Lauri E. C]eary

3094497.1 00000.183

Case 8:18-cV-O3332-TDC Document 1-5 Filed 10/29/18 Page 3 of 3

Dated: October 29, 2018

Respectf`ully submitted,

LERCH, EARLY & BREWER, CHARTERED

arkla/fw

 

Lauri E `Créary (Bar No 0{599)
Joshua C. Schmand (Bar No.1021860)
7600 Wisconsin Avenue, Suite 700
Bethesda, Maryland 20814

(301) 657-0176 (phone)

(301) 347-1792 (f`acsimile)
lecleary@lerchearly.com

jgschmand@lerchearlv.com

John B. Consevage (to be admitted Pro Hac Vice)
DILWORTH PAXsoN LLP

Penn National Insurance Plaza

2 North 2nd Street, Suite 1 101

Harrisburg, Pennsylvania 17101

(717) 236-4812 (phone)

(717) 234-3954 (facsirnile)

iconsevage@dilworthlaw.com
Counselfor Plutos Sama, LLC

CERTIFICATE OF SERVICE

1 HEREBY CERTIFY that on this 29th day of October, 2018, a copy of the foregoing
was delivered by hand to: T. Sky Woodward, Andrew J. Narod, D. Brian O’Dell, BRADLEY
ARANT BoULT CUMM!NGS LLP, 1615 L Street NW, Suite 1350, Washington, D.C. 20036,

Counsel for Ditech Financia[ LLC.

309449'1'.1

w %/

 

Lau\rl`E/Cleary
3

00000. 183

